Citation Nr: 1540320	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to a disability rating higher than 10 percent for service-connected allergic rhinosinusitis.

3.  Entitlement to a total disability rating based upon unemployability (TDIU).

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to an initial disability rating higher than 30 percent for major depressive disorder with anxiety disorder (also claimed as posttraumatic stress disorder (PTSD)), prior to December 9, 2010.  

6.  Entitlement to a disability rating higher than 70 percent for major depressive disorder with anxiety disorder, from December 9, 2010.  

7.  Entitlement to service connection for a respiratory condition.
8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to a disability rating higher than 10 percent for service-connected left knee disability.

11.  Entitlement to a disability rating higher than 10 percent for service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2008, December 2010, September 2011, and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for bronchitis has been recharacterized as a respiratory condition based on the Veteran's assertions in her July 2015 statement.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In May 2013, the Veteran submitted a request to withdraw the claim for a higher rating for major depressive disorder with anxiety disorder.  In July 2015, the Veteran clarified that she did disagree with the 30 percent rating prior to December 2010, and did not disagree with the 70 percent rating from December 2010, forward.  Therefore, the 30 percent rating for major depressive disorder with anxiety disorder prior to December 2010, will be considered on the merits.

The issues of a higher rating for IBS, allergic rhinosinusitis, a left knee disability, and a right ankle disability; entitlement to TDIU; and service connection for a respiratory condition, a right knee disability, and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for hypothyroidism be withdrawn.

2.  In May 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for entitlement to a rating higher than 70 percent for major depressive disorder with anxiety disorder from December 2010, be withdrawn.

3.  Prior to December 9, 2010, the Veteran's major depressive disorder with anxiety disorder has been primarily manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for hypothyroidism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to a rating higher than 70 percent for major depressive disorder with anxiety disorder from December 9, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for an initial 50 percent disability rating, but no higher, for major depressive disorder with anxiety disorder, prior to December 9, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Codes 9413-9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Withdrawn 

In May 2013 and July 2015 statements, the Veteran stated that she wished to withdraw her claims for a rating higher than 70 percent for major depressive disorder with anxiety disorder from December 2010, and service connection for hypothyroidism.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and dismissal is warranted.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


II. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in October 2009.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


III. Initial Ratings

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under Diagnostic Codes 9413-9434 for major depressive disorder with anxiety disorder, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Codes 9413-9434.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of PTSD with major depressive disorder and anxiety disorder in DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994 (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  

In this case, the Veteran's appeal was certified to the Board in December 2014, so the revised regulations are applicable.  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

The Veteran contends that she is entitled to a rating higher than 30 percent for her service-connected major depressive disorder with anxiety disorder.  

Prior to December 2010, the most significant complaints the Veteran had regarding her psychiatric disorders were depressed mood, fatigue, lack of motivation, irritability, difficulty concentrating, nightmares, sleep problems, intrusive recollections, avoidance, feeling detached, social isolation, diminished interested or participation in activities, problems with memory, and hypervigilance.

During treatment in February 2008, the Veteran complained of having insomnia, difficulty falling asleep, nightmares almost daily, startling easily, fatigue, poor concentration, low motivation and irritability.  She stated that she avoided her friends, did not socialize, was emotionally numb, and felt detached.  She had been unemployed since returning home from service.  She does volunteer at church and enrolled in full time barber school.  She admitted to drinking up to 4 drinks on Fridays or Saturdays.  She denied suicidal or homicidal ideation.  She was diagnosed as having PTSD and depressive disorder, not otherwise specified and was assigned a GAF score of 50. 

During treatment in March 2008, the Veteran reported avoiding movies and TV shows that remind her of Iraq.  She would get angry and upset, avoided talking about the experience, did not like people close to her in crowded places or walking behind her, felt guarded, and was watchful especially in public.  She worried about being attacked and checked the locks on her doors and windows once before bed.  She startled easily and has ducked and hit the ground several times when she heard sounds that sounded like gun fire or mortar, such as fireworks, but did not endorse panic symptoms.  She would have increased heart rate, sweating hands, and feel on edge.  She lost interest in shopping, working out, and going out to clubs.  She did not have a particular activity that she enjoyed and felt unmotivated in general.  She had trouble endorsing any feelings besides anger and felt numb the majority of the time.  At that time, she was in a four-month relationship, but was told that she was cold and was like talking to a wall.  She used to have a close relationship with her mother, but that has suffered since she returned from service.  She felt distant and preferred to be isolated.  He friends were able to drag her out at times, but she preferred to spend time by herself.  She would see her friends about once a month and has brother as a source of social support.  She was unemployed and was seeking work.  Her main symptoms were trouble sleeping, staying asleep, nightmares, bad temper, easily angered, unable to express feelings, avoidance, hyperarousal, depressed mood, and loss of interest or pleasure.  When she was upset, she felt as if she could get physical, but was able to control herself.  She would curse at people or shut down.  She had a hard time soothing herself and connecting with others.  When she first returned, she had trouble pushing memories away and drank herself to sleep.  Now she cannot remember things about Iraq and has nightmares daily of dead people and dying co-workers.  She averaged 3 to 4 hours of sleep a night since 2005.  She was diagnosed as having PTSD and a mood disorder, not otherwise specified and was assigned a GAF score of 55.  

In an October 2009 VA examination, the Veteran complained of being easily startled, irritability, poor concentration, nightmares, reexperiencing at times such as during the 4th of July, intrusive thoughts of war experiences, avoidance behavior, loss of interest, and being emotionally disconnected.  Major depressive disorder and adjustment disorder symptoms were depressed mood, irritability, quick tempered, verbally and physically aggressive, poor sleep, poor memory, poor concentration, and hypervigilance.  Symptoms were constant and affected her daily functioning resulting in problems at work and difficulty working with others.  Relationships did not last because she was cold and did not communicate.  Mental status examination revealed affect and mood were near-continuous depressed mood, which did not affect ability to function independently; impaired attention and focus; moderate impaired memory and problems with retention of highly learned material and forgetting to complete tasks, appointments, and events.  She had passive thoughts of death.  

She was diagnosed as having major depressive disorder and anxiety disorder and was assigned a GAF score of 50.  She was also diagnosed as having alcohol abuse related to major depressive disorder and anxiety.  It was noted that the Veteran drank to self-medicate and manage symptoms.  The Veteran did not have difficulty performing activities of daily living and was able to establish and maintain effective work or school relationships.  The examiner stated that her disability was best described as symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  This was supported by symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.

Overall, the Board finds that the symptoms of PTSD have resulted in a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity demonstrated by symptoms of near-continuous depressed mood, isolation, impaired attention and focus, irritability, quick tempered, verbally and physically aggressive, poor sleep, poor concentration, hypervigilance, and moderate impaired memory causing problems with retention of highly learned material and forgetting to complete tasks, appointments, and events.  The Veteran endorsed problems maintaining relationships and engaging with friends and family.  Her symptoms were described as constant, affecting her daily functioning resulting in problems at work and difficulty working with others during the October 2009 VA examination.  The VA examiner indicated that the Veteran exhibited occupational and social functioning that is described in the criteria for a 30 percent rating; however, that assessment is not consistent with the complaints and symptoms described during the evaluation and previous evaluations.  Although the medical evidence shows that she volunteers at her church, was seeking employment and enrolled in a barber school, affording the Veteran the benefit of the doubt, the Board finds that that the record supports the next-higher 50 percent rating for the period prior to December 9, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, DCs 9413-9434.

Although the Veteran was once noted to have passive thoughts of death, the criteria for the higher 70 percent rating such as symptoms of suicidal ideation, obsessional rituals which interfered with routine activities, illogical or irrelevant a speech, near-continuous panic attacks or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships, have not been demonstrated prior to December 2010.  The Veteran did have relationships with friends, her mother and brother, although strained.  The Veteran's depression was not so severe as to affect her ability to function independently; in fact, she was engaged in church and job training.  The overall disability picture did not result in occupational and social impairment that more nearly approximated or equated to deficiencies in most areas, such as family relations, judgment, thinking, or mood.

In reaching the above conclusion, the Board acknowledged the GAF scores of record, the worst of which was a 50.  Such score is at the very top end of the scale for serious symptoms, as a score of 51 represents a more moderate disability picture.  Thus, the GAF scores do not reflect occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.

In sum, the Board concludes that an initial 50 percent rating is warranted before December 9, 2010.  However, the preponderance of the evidence is against a higher 70 percent initial rating.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015).  The Board notes that all findings and impairment (occupational and social impairment) associated with the service-connected PTSD with depression and anxiety at issue is encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal of the issue of service connection for hypothyroidism is dismissed.  

The appeal of the issue of entitlement to a rating higher than 70 percent for major depressive disorder with anxiety disorder, from December 9, 2010 is dismissed.  

An initial rating of 50 percent, but no higher, for major depressive disorder with anxiety disorder prior to December 9, 2010, is granted.


REMAND

In August 2013, the RO granted service connection for IBS and denied a higher rating for allergic rhinosinusitis and entitlement to TDIU.  Subsequently in September 2013, the Veteran's representative submitted a timely notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC) on these issues, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran initially claimed service connection for bronchitis, which was denied as there was no evidence of a current disability.  The Veteran has stated regarding her claim for bronchitis that she has a respiratory condition involving chest congestion and tightness that occurs throughout the year and is worse during season changes.  The August 2007 VA examination only addressed whether the Veteran had a current diagnosis of bronchitis.  As the Veteran has described symptoms that may be related to another disability, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

In a July 2015 statement, the Veteran stated that her service-connected left knee and right ankle disabilities had worsened since the last VA examination, which was in June 2013.  She stated that in October 2014, she underwent surgery on her right ankle.  As the surgery last year may affect the severity of the left knee and right ankle disabilities since the most recent VA examination, the Board therefore finds that these claims should be remanded to afford the Veteran new examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran has stated that she walks abnormally due to her left knee and right ankle service-connected disabilities, which caused inflammation of the right knee.  The August 2007 and November 2010 VA examinations show that the Veteran's right knee was normal; however, given the passage of time and her statement that she has an irregular gait due to her service-connected disabilities, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

The Veteran claims that her hypertension is caused by her service-connected psychiatric disorders.  A March 2008 VA psychiatric treatment record notes that the Veteran startles easily and will have increased heart rate and sweaty hands.  As the evidence of record does not show the etiology of the Veteran's hypertension, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

The Veteran stated that she underwent a surgery for her right ankle in October 2014; however, no such surgery report is contained in the record.  These records must be requested on remand as they are potentially relevant to VA's adjudication of her claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed disabilities, including the October 2014 right ankle surgery report and any follow-up treatment records.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine whether the Veteran currently suffers from a respiratory condition.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory condition had its onset during or is related to active service.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

3.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected left knee and right ankle disabilities.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found, including orthopedic manifestations.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine whether the Veteran has a right knee disability that is caused or aggravated by her service-connected left knee and/or right ankle disabilities.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability had its onset during or is related to active service.  

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability is caused or aggravated by her service-connected left knee and/or right ankle disabilities, including an abnormal gait due to those disabilities.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of her hypertension.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that her hypertension had its onset during or is related to active service.  

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that her hypertension is caused or aggravated by her service-connected major depressive and anxiety disorder.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

6.  Issue the Veteran a SOC with respect to her claims for entitlement to an initial higher rating for IBS, a higher rating for allergic rhinosinusitis and entitlement to TDIU, to include notification of the need to timely file a substantive appeal to perfect her appeal on these issues.  

7.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


